WETSUIT GARMENT FABRICATED AS REINFORCEDLY JOINED BY HIGH-ELASTICITY JOINING MEMBER

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1, line 1, –a – should be inserted before “wetsuit”.
In claim 1, line 3, “Preparation” should not be capitalized.
In claim 1, line 3, –at least one – should be inserted before “high-elasticity”, in light of the recitations of claim 1, lines 9-10; see the rejections under 35 U.S.C. 112 below.
In claim 1, line 6, “Arranging” should not be capitalized.
In claim 1, line 9, –at least – should be inserted before “two”.
In claim 1, line 9, “covering” is objected to because the verb “to cover” is defined such that its direct object is the surface that is covered rather than the article performing the covering, in contrast to how “covering” is employed in the claim.  (This problem could be addressed, for example, by replacing “covering” with –placing–.)
In claim 1, line 11, before “ seam”, “a” should be replaced with –one–.
In claim 1, line 11, –at least – should be inserted before “two”.
In claim 1, line 13, –at least – should be inserted before “two”.
In claim 1, lines 13-14, –at least one substantially elastic – should be inserted before “joining member”, if the suggestions made in the claim objections above and the claim rejections under 35 U.S.C. 112 below are adopted.
In claim 1, line 15, –at least – should be inserted before “two”.
In claim 1, line 15, –interconnected – should be inserted before “panels”.
In claim 1, line 16, –at least one – should be inserted before “seam”.
In claim 1, line 17, –at least two interconnected – should be inserted before “panels”.
In claim 1, line 17, –at least one substantially elastic – should be inserted before “joining member”.
In claim 1, line 18, –at least – should be inserted before “two”.
In claim 1, lines 19-20, –at least one substantially elastic – should be inserted before “joining member”.
In claim 1, line 20, before “ wetsuit”, “a” should be replaced with –said–.
In claim 2, line 1, “A” should be “The”.
In claim 3, line 1, “A” should be “The”.
In claim 3, line 1, before “hot air”, “a ” should be deleted.
In claim 3, line 2, “high-elasticity” should be replaced with –at least one substantially elastic–.
In claim 3, line 3, –at least one substantially elastic – should be inserted before “joining member”.
In claim 3, line 4, –at least – should be inserted before “two”.
In claim 3, line 4, –interconnected – should be inserted before “panels”.
In claim 3, line 5, before “ seam”, “a” should be replaced with –said at least one–.
In claim 3, line 5, –at least – should be inserted before “two”.
In claim 3, line 5, –interconnected – should be inserted before “panels”.
In claim 3, line 6, –at least one substantially elastic – should be inserted before “joining member”.
In claim 3, line 9, –at least – should be inserted before “two”.
In claim 3, line 10, –at least one substantially elastic – should be inserted before each instance of “joining member”.
In claim 3, line 10, –at least – should be inserted before “two”.
In claim 3, line 10, –interconnected – should be inserted before “panels”.
In claim 4, line 1, “A” should be “The”.
In claim 5, line 3, “Preparation” should not be capitalized.
In claim 5, line 3, –at least one – should be inserted before “high-elasticity”, in light of the recitations of claim 5, lines 9-10; see the rejections under 35 U.S.C. 112 below.
In claim 5, line 6, “Arranging” should not be capitalized.
In claim 5, line 9, –at least – should be inserted before “two”.
In claim 5, line 9, “covering” is objected to because the verb “to cover” is defined such that its direct object is the surface that is covered rather than the article performing the covering, in contrast to how “covering” is employed in the claim.  (This problem could be addressed, for example, by replacing “covering” with –placing–.)
In claim 5, line 11, before “ seam”, “a” should be replaced with –one–.
In claim 5, line 11, –at least – should be inserted before “two”.
In claim 5, line 13, –at least – should be inserted before “two”.
In claim 5, lines 13-14, –at least one substantially elastic – should be inserted before “joining member”, if the suggestions made in the claim objections above and the claim rejections under 35 U.S.C. 112 below are adopted.
In claim 5, line 15, –at least – should be inserted before “two”.
In claim 5, line 15, –interconnected – should be inserted before “panels”.
In claim 5, line 16, –at least one – should be inserted before “seam”.
In claim 5, line 17, –at least two interconnected – should be inserted before “panels”.
In claim 5, line 17, –at least one substantially elastic – should be inserted before “joining member”.
In claim 5, line 18, –at least – should be inserted before “two”.
In claim 5, lines 19-20, –at least one substantially elastic – should be inserted before “joining member”.
In claim 5, line 20, before “ wetsuit”, “a” should be replaced with –said–.
In claim 6, line 1, “A” should be “The”.
In claim 7, line 1, “A” should be “The”.
In claim 7, line 1, before “hot air”, “a ” should be deleted.
In claim 7, line 2, “high-elasticity” should be replaced with –at least one substantially elastic–.
In claim 7, line 3, –at least one substantially elastic – should be inserted before “joining member”.
In claim 7, line 4, –at least – should be inserted before “two”.
In claim 7, line 4, –interconnected – should be inserted before “panels”.
In claim 7, line 5, before “ seam”, “a” should be replaced with –said at least one–.
In claim 7, line 5, –at least – should be inserted before “two”.
In claim 7, line 5, –interconnected – should be inserted before “panels”.
In claim 7, line 6, –at least one substantially elastic – should be inserted before “joining member”.
In claim 7, line 9, –at least – should be inserted before “two”.
In claim 7, line 10, –at least one substantially elastic – should be inserted before each instance of “joining member”.
In claim 7, line 10, –at least – should be inserted before “two”.
In claim 7, line 10, –interconnected – should be inserted before “panels”.
In claim 8, line 1, “A” should be “The”.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-elasticity” in claims 1-3 is a relative term which renders the claims indefinite. The term “high-elasticity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (This problem could be addressed, for example, by replacing “high-elasticity” with –substantially elastic– wherever this term appears.)
Claim 1 recites the limitation "at least one said high-elasticity joining member" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim, because it has not been previously recited that there may be more than one high-elasticity joining member.  (This problem could be addressed, for example, by replacing “high-elasticity joining member” in claim 1, line 3, with –at least one substantially elastic joining member–, as suggested in the claim objections above, and by replacing “at least one said high-elasticity joining member” with –said at least one substantially elastic joining member– in claim 1, lines 9-10.)
Claims 2-4 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
The term “high-elasticity” in claims 5-7 is a relative term which renders the claims indefinite. The term “high-elasticity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (This problem could be addressed, for example, by replacing “high-elasticity” with –substantially elastic– wherever this term appears.)
Claim 5 recites the limitation "at least one said high-elasticity joining member" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim, because it has not been previously recited that there may be more than one high-elasticity joining member.  (This problem could be addressed, for example, by replacing “high-elasticity joining member” in claim 5, line 3, with –at least one substantially elastic joining member–, as suggested in the claim objections above, and by replacing “at least one said high-elasticity joining member” with –said at least one substantially elastic joining member– in claim 5, lines 9-10.)
Claims 6-8 depend on claim 5 and are rejected for thereby incorporating the indefinite subject matter thereof.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oku et al. (US 2017/0202277), Shiue (US 2011/0265233), Shih (US 2010/0210164), Duplock (US 2001/0008027), Perla (US 4,416,027), Long et al. (US 4,388,134), Way (US 3,294,617), Chandler (GB 1 604 641), and Dressler (DE 33 12 464) teach methods and articles considered relevant to the claimed invention.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be allowable because the prior art does not teach a method for fabricating a wetsuit garment or a wetsuit garment as claimed, and particularly the combination of a substantially elastic joining member prepared by laminating a substantially elastic composite film with a hot melt adhesive, used in combination with a primary adhesive including a liquid sealant glued on opposite ends of the claimed interconnected panels of rubber foam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745